Order filed February 13, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00916-CV
                                    ____________

                    CHARLES J. GERMANY JR., Appellant

                                          V.

                     WELLS FARGO BANK, NA, Appellee


                    On Appeal from the 458th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-239533

                                     ORDER

      Appellant’s brief was due January 29, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 28, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM